Name: Commission Decision No 2149/84/ECSC of 18 July 1984 amending Decision No 2873/82/ECSC on the monitoring by the Community of exports of certain steel products to the United States of America
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-07-31

 Avis juridique important|31984S2149Commission Decision No 2149/84/ECSC of 18 July 1984 amending Decision No 2873/82/ECSC on the monitoring by the Community of exports of certain steel products to the United States of America Official Journal L 202 , 31/07/1984 P. 0001 - 0022 Spanish special edition: Chapter 11 Volume 21 P. 0035 Portuguese special edition Chapter 11 Volume 21 P. 0035 +++++( 1 ) OJ NO L 307 , 1 . 11 . 1982 , P . 27 . ( 2 ) OJ NO L 215 , 5 . 8 . 1983 , P . 15 . ( 3 ) OJ NO L 307 , 1 . 11 . 1982 , P . 36 . ( 4 ) OJ NO L 307 , 1 . 11 . 1982 , P . 13 . ( 5 ) OJ NO L 215 , 5 . 8 . 1983 , P . 2 . COMMISSION DECISION NO 2149/84/ECSC OF 18 JULY 1984 AMENDING DECISION NO 2873/82/ECSC ON THE MONITORING BY THE COMMUNITY OF EXPORTS OF CERTAIN STEEL PRODUCTS TO THE UNITED STATES OF AMERICA THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO COMMISSION DECISION NO 2872/82/ECSC OF 28 OCTOBER 1982 ON THE RESTRICTION OF EXPORTS OF CERTAIN STEEL PRODUCTS TO THE UNITED STATES OF AMERICA ( 1 ) , AS AMENDED BY DECISION NO 2191/83/ECSC ( 2 ) , AND IN PARTICULAR ARTICLE 5 ( 6 ) THEREOF , WHEREAS COMMISSION DECISION NO 2873/82/ECSC ( 3 ) LAID DOWN THE PROCEDURES FOR MONITORING EXPORTS OF CERTAIN STEEL PRODUCTS TO THE UNITED STATES OF AMERICA ; WHEREAS APPENDIX B TO THE ARRANGEMENT CONCLUDED WITH THE UNITED STATES OF AMERICA CONCERNING TRADE IN CERTAIN STEEL PRODUCTS ( 4 ) ( HEREINAFTER REFERRED TO AS " THE ARRANGEMENT " ) , AS AMENDED BY EXCHANGE OF LETTERS ( 5 ) , STIPULATES THAT THE LIST OF NIMEXE HEADINGS COVERED BY THE ARRANGEMENT IS SUBJECT TO FURTHER VERIFICATION AND AMENDMENTS TO BE AGREED UPON BY EXPERTS OF BOTH PARTIES ; WHEREAS SUCH VERIFICATIONS HAVE REVEALED A NEED TO SPECIFY MORE CLEARLY THE PRODUCTS COVERED BY THE ARRANGEMENT BY QUOTING THE APPROPRIATE NIMEXE CODES ; WHEREAS CERTAIN TECHNICAL CHANGES SHOULD BE MADE TO DECISION NO 2873/82/ECSC IN ORDER TO IMPROVE THE EFFECTIVENESS OF THE MONITORING SYSTEM ; WHEREAS EXPERIENCE HAS SHOWN THAT PROCEDURES SHOULD BE LAID DOWN FOR NOTIFYING THE ADMINISTRATIVE DEPARTMENTS AND UNDERTAKINGS CONCERNED IN ORDER TO ENSURE THAT THE QUANTITATIVE LIMITS ON STEEL EXPORTS ARE OBSERVED ; WHEREAS ARTICLE 6 OF THE ARRANGEMENT STIPULATES THAT THE COMMUNITY SHOULD INFORM THE UNITED STATES OF ANY INFRINGEMENT OF THE RULES CONCERNING EXPORT LICENCES , HAS ADOPTED THIS DECISION : ARTICLE 1 DECISION NO 2873/82/ECSC IS HEREBY AMENDED AS FOLLOWS : 1 . ARTICLE 1 IS REPLACED BY THE FOLLOWING : " ARTICLE 1 1 . FOR EACH OF THE CATEGORIES OF PRODUCTS ORIGINATING IN THE COMMUNITY , SUCH CATEGORIES BEING DEFINED IN ANNEX I , EXPORT LICENCES AS PROVIDED FOR IN ARTICLE 5 OF DECISION NO 2872/82/ECSC SHALL BE ISSUED FREE OF CHARGE BY THE COMPETENT AUTHORITIES IN THE MEMBER STATES ( HEREINAFTER REFERRED TO AS " THE ISSUING AUTHORITIES " ) , SUBJECT TO THE CONDITIONS PROVIDED FOR BY THE SAID ARTICLE 5 . LICENCES SHALL BE MADE OUT ON FORMS CONFORMING TO THE SPECIMEN SET OUT IN ANNEX II AND RESPECTING THE PROVISIONS LAID DOWN IN ANNEX IV . FOR EACH EXPORT OF PRODUCTS OF THE CATEGORIES REFERRED TO IN THE FIRST SUBPARAGRAPH , THE EXPORTER MUST MAKE OUT AN EXPORT CERTIFICATE ON A FORM CONFORMING TO THE SPECIMEN SET OUT IN ANNEX III AND RESPECTING THE PROVISIONS LAID DOWN IN ANNEX IV . 2 . EXPORT CERTIFICATES SHALL BE DRAWN UP AS FOLLOWS : ( A ) EACH CERTIFICATE MAY REFER TO ONLY ONE LICENCE OR ONE EXTRACT FROM A LICENCE ; ( B ) THE DESCRIPTION OF THE CATEGORY SHALL BE ACCOMPANIED BY ITS NUMBER ; ( C ) THE DESCRIPTION OF THE PRODUCTS IN BOX 5 OF THE COPY OF THE CERTIFICATE SHALL INCLUDE THE NIMEXE CODES ; ( D ) THE LETTER " T " SHALL BE PLACED AFTER THE FIGURES FOR TONNES AND BEFORE ANY FRACTIONS THEREOF ; ( E ) EACH CERTIFICATE SHALL COMPRISE A SINGLE TOTAL ; ( F ) THE CUSTOMS OFFICE ACCEPTING THE EXPORT DECLARATION SHALL AFFIX , IN A LEGIBLE MANNER , ON BOTH THE ORIGINAL AND COPIES OF THE CERTIFICATE ITS STAMP BEARING THE NAME OF THE OFFICE AND THE DATE OF ACCEPTANCE ; ( G ) THE NUMBER OF EACH CERTIFICATE SHALL BE ENTERED IN BOX 13 OF THE LICENCE OR EXTRACT THEREOF TO WHICH THE CERTIFICATE REFERS . 3 . AN EXPORT LICENCE SHALL BE ISSUED WITHIN 15 WORKING DAYS OF THE DAY ON WHICH THE APPLICATION IS RECEIVED . LICENCES MAY BE ISSUED ONLY UNTIL THE END OF THE SECOND MONTH OF EACH CALENDAR QUARTER . 4 . EXPORT LICENCES SHALL BE VALID FOR THREE MONTHS FROM THE DATE ON WHICH THEY ARE ISSUED . HOWEVER , LICENCES SHALL BE VALID ONLY FOR EXPORTS TO BE CARRIED OUT DURING THE QUOTA YEAR ( 1984 OR 1985 ) INDICATED IN BOX 4 OF THE LICENCES . HOWEVER , WHERE THE COMMISSION DECIDES TO APPLY ARTICLE 2 ( 3 ) OF DECISION NO 2872/82/ECSC : - WITH EFFECT FROM 15 NOVEMBER 1983 AND IN CASES OF ANTICIPATED USE OF LICENCES , EXPORTS MAY BE CARRIED OUT DURING DECEMBER 1983 AND DECEMBER 1984 . LICENCES MAY BE ISSUED FROM 1 NOVEMBER TO 31 DECEMBER OF THE YEAR PRECEDING THAT TO WHICH THEY REFER , - WHERE LICENCES ARE CARRIED OVER , THE PERIOD OF VALIDITY OF LICENCES EXPIRING ON 31 DECEMBER 1983 AND 31 DECEMBER 1984 MAY BE EXTENDED BY TWO MONTHS BY THE AUTHORITY WHICH ISSUED THEM , - WHERE ADDITIONAL ALLOCATIONS ARE MADE IN THE EVENT OF SHORTAGES , LICENCES VALID FOR A PERIOD OF SIX MONTHS MAY BE ISSUED ; THE LICENCES AND THE CERTIFICATES CORRESPONDING TO THESE LICENCES SHALL BE STAMPED WITH THE WORDS " SPECIAL ISSUE " . " 2 . ARTICLES 4 TO 7 ARE REPLACED BY THE FOLLOWING : " ARTICLE 4 LICENCES OR EXTRACTS FROM LICENCES ISSUED BY THE AUTHORITIES OF A MEMBER STATE , AND CERTIFICATES AND DECLARATIONS ACCOMPANIED BY THE STAMP OF THOSE AUTHORITIES , SHALL HAVE THE SAME LEGAL VALUE IN EACH OF THE OTHER MEMBER STATES AS SUCH DOCUMENTS ISSUED BY THE AUTHORITIES OF THOSE MEMBER STATES AND CERTIFICATES AND DECLARATIONS ACCOMPANIED BY THE STAMP OF THOSE AUTHORITIES . ARTICLE 5 1 . FULLY USED LICENCES SHALL BE RETURNED AT THE LATEST ON THE EIGHTH WORKING DAY AFTER THEY HAVE BEEN FULLY USED TO THE COMPETENT AUTHORITY IN THE MEMBER STATE WHICH ISSUED THEM . 2 . UNUSED OR PARTIALLY USED LICENCES SHALL BE RETURNED AT THE LATEST ON THE EIGHTH WORKING DAY FOLLOWING EXPIRY OF THEIR PERIOD OF VALIDITY TO THE AUTHORITY IN THE MEMBER STATE WHICH ISSUED THEM . 3 . MEMBER STATES SHALL SEND TO THE COMMISSION A COPY OF FULLY USED LICENCES , OR LICENCES WHICH HAVE EXPIRED WITHOUT BEING USED OR FULLY USED , WITHIN EIGHT DAYS OF THE DATE ON WHICH THEY RECEIVED THEM . ARTICLE 6 1 . THE ORIGINAL OF THE EXPORT LICENCE AND CERTIFICATE AND THE REQUISITE COPIES THEREOF MUST BE PRESENTED IN SUPPORT OF THE EXPORT DECLARATION TO THE CUSTOMS OFFICE IN THE COMMUNITY IN WHICH FORMALITIES REGARDING EXPORTS OF STEEL PRODUCTS TO THE UNITED STATES OF AMERICA ARE COMPLETED . THIS OFFICE SHALL : ( A ) ATTRIBUTE THE QUANTITY TO BE EXPORTED UPON THE ORIGINAL OF THE LICENCE ; ( B ) ENDORSE THE ORIGINAL AND COPIES OF THE CERTIFICATE , RETURN THE ORIGINAL TO THE TITULAR HOLDER OF THE LICENCE OR TO HIS REPRESENTATIVE SO THAT IT MAY BE PRESENTED TO THE CUSTOMS AUTHORITIES OF THE UNITED STATES OF AMERICA ON IMPORTATION , KEEP ITS OWN COPY AND FORWARD THE COPIES INTENDED FOR THE ISSUING AUTHORITY OF THE EXPORT LICENCE AND THE COMMISSION . 2 . THE COPIES OF THE CERTIFICATES SHALL BE FORWARDED TO THE COMMISSION WITHIN THREE WORKING DAYS FOLLOWING THE WEEK IN WHICH THE CUSTOMS OFFICE ENDORSED THEM . 3 . WHERE CERTIFICATES ARE AMENDED OR CANCELLED WITH THE AUTHORIZATION OF THE CUSTOMS OFFICE WHICH ENDORSED THEM , THAT OFFICE SHALL ALSO FORWARD TO THE AUTHORITY WHICH ISSUED THE EXPORT LICENCE AND TO THE COMMISSION COPIES OF CERTIFICATES THUS AMENDED OR CANCELLED WITHIN THREE WORKING DAYS FOLLOWING THE WEEK IN WHICH THE AMENDMENT OR CANCELLATION WAS AUTHORIZED . 4 . MEMBER STATES MAY PROVIDE FOR THE FORWARDING OF COPIES TO THE COMMISSION TO TAKE PLACE THROUGH A CENTRAL ORGANIZATION APPOINTED FOR THIS PURPOSE . ARTICLE 7 1 . LICENCE APPLICATIONS SHALL INCLUDE THE FOLLOWING INFORMATION : - A DESCRIPTION OF THE PRODUCTS , SPECIFYING THEIR CATEGORY AND NIMEXE CODE , IN ACCORDANCE WITH ANNEX I ; HOWEVER , THE NIMEXE CODE NEED NOT BE SPECIFIED IF THE APPLICANT STATES THAT HE WISHES TO TRANSFER THE LICENCE REQUESTED , IN WHICH CASE THE CODE SHALL BE SPECIFIED BY THE TRANSFEREE , - THE QUANTITY OF PRODUCTS ( IN TONNES ) , - THE EXPORTER'S NAME OR TRADE NAME , ADDRESS AND TELEPHONE AND TELEX NUMBERS , - THE CONSIGNEE'S NAME OR TRADE NAME AND ADDRESS ; HOWEVER , THESE INDICATIONS NEED NOT BE SPECIFIED IF THE APPLICANT STATES THAT HE WISHES TO TRANSFER THE LICENCE REQUESTED , IN WHICH CASE THEY SHALL BE GIVEN BY THE TRANSFEREE , - SCHEDULED DATE ( S ) OF EXPORT , - WHERE APPROPRIATE , AN INDICATION THAT THE PRODUCTS ARE INTENDED FOR TEMPORARY IMPORTATION INTO THE UNITED STATES OF AMERICA AND RE-EXPORT IN THE SAME STATE OR WITHOUT HAVING BEEN SUBJECT TO SUBSTANTIAL TRANSFORMATION . 2 . THE EXPORTER SHALL DECLARE THAT THE GOODS ARE OF COMMUNITY ORIGIN AND THAT THE INFORMATION ON HIS LICENCE APPLICATION IS ACCURATE . 3 . THE ISSUE OF A LICENCE UNDER THE THIRD SUBPARAGRAPH OF ARTICLE 5 ( 1 ) OF DECISION NO 2872/82/ECSC SHALL BE CONDITIONAL UPON PRESENTATION OF A COPY OF THE CONTRACT , UNLESS THE APPLICANT STATES THAT HE WISHES TO TRANSFER THE LICENCE REQUESTED , IN WHICH CASE THE COPY SHALL BE SUPPLIED BY THE TRANSFEREE . " 3 . ARTICLE 9 IS REPLACED BY THE FOLLOWING : " ARTICLE 9 1 . WITHIN THE FIRST 10 DAYS OF EACH MONTH MEMBER STATES SHALL NOTIFY THE COMMISSION OF : ( A ) THE TONNAGES IN RESPECT OF WHICH LICENCES WERE ISSUED DURING THE PRECEDING MONTH ; ( B ) THE TONNAGES EXPORTED IN THE MONTH PRECEDING THAT REFERRED TO IN POINT ( A ) . 2 . THE NOTIFICATIONS FROM MEMBER STATES SHALL INCLUDE : ( A ) A BREAKDOWN OF THE PRODUCTS BY CATEGORY IN ACCORDANCE WITH ANNEX I , AND IN RESPECT OF THE INFORMATION REFERRED TO IN PARAGRAPH 1 ( B ) , BY NIMEXE CODE ALSO ; ( B ) A BREAKDOWN BY LICENCE-HOLDER ; ( C ) AN INDICATION ( IN TONNES ) FOR EACH PRODUCT INTENDED FOR TEMPORARY IMPORTATION INTO THE UNITED STATES OF AMERICA FOR RE-EXPORT IN THE SAME STATE OR WITHOUT HAVING BEEN SUBJECT TO SUBSTANTIAL TRANSFORMATION THERE . 3 . WITHIN THE FIRST 15 DAYS OF EACH MONTH MEMBER STATES SHALL INFORM THE COMMISSION OF THE TONNAGES IN RESPECT OF WHICH LICENCES EXPIRED DURING THE PRECEDING MONTH . 4 . MEMBER STATES SHALL FORWARD TO THE COMMISSION , WITHOUT DELAY , A COPY OF EACH LICENCE AND ANY EXTRACT AS SOON AS IT HAS BEEN ISSUED . THEY SHALL ALSO FORWARD A COPY OF EACH AMENDED OR CANCELLED LICENCE OR EXTRACT AS SOON AS IT HAS BEEN AMENDED OR CANCELLED . 5 . WHERE THE COMMISSION ASCERTAINS THAT A MEMBER STATE HAS ISSUED LICENCES IN EXCESS OF ITS ALLOCATION FOR A GIVEN CATEGORY , IT SHALL INFORM THAT STATE THAT THOSE LICENCES WERE ISSUED IN INFRINGEMENT OF THE RULES AND THAT ANY CERTIFICATES ISSUED ON THE BASIS OF THOSE LICENCES CANNOT BE CONSIDERED TO BE CERTIFICATES WITHIN THE MEANING OF ARTICLE 6 OF THE ARRANGEMENT . THIS INFORMATION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . 6 . AT THE SAME TIME AS THEY SUBMIT THE MONTHLY NOTIFICATIONS PROVIDED FOR IN PARAGRAPH 1 , MEMBER STATES SHALL SEND TO THE COMMISSION ALL RELEVANT INFORMATION CONCERNING INFRINGEMENTS OF DECISION NO 2872/82/ECSC AND OF THIS DECISION AND ANY PENALTIES IMPOSED . " 4 . ANNEX I IS REPLACED BY THE ANNEX TO THIS DECISION . 5 . THE FOLLOWING AMENDMENTS ARE MADE TO ANNEX IV : ( A ) " INCLUDING ANY EXTENSIONS " IS INSERTED : - IN THE FIRST LINE OF POINT 1 , AFTER " EXTRACTS THEREOF " , - IN THE FIRST LINE OF POINT 4 , AFTER " EXTRACTS THEREOF " ; ( B ) THE FOLLOWING SENTENCE IS ADDED TO THE SECOND SUBPARAGRAPH OF POINT 3 : " IT MAY BE FOLLOWED BY ADDITIONAL NUMBERS WHICH MEMBER STATES MAY DEEM NECESSARY FOR STATISTICAL PURPOSES . " ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 1 SEPTEMBER 1984 . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 18 JULY 1984 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT ANNEX " ANNEX I LIST OF IRON AND STEEL PRODUCTS CATEGORY 1 HOT-ROLLED SHEET AND STRIP A . CARBON STEEL CCT HEADING NO * NIMEXE CODE * DESCRIPTION * * COILS FOR RE-ROLLING * * LESS THAN 1,50 M IN WIDTH , INTENDED FOR RE-ROLLING : 73.08 A I * 73.08-01 ( 9 ) * - FOR " ELECTRICAL " SHEETS AND PLATES * * OTHER THAN FOR " ELECTRICAL " SHEETS AND PLATES , OF A THICKNESS OF : 73.08 A II A ) * 73.08-03 ( 39 ) * - MORE THAN 4,75 MM 73.08 A II B ) * 73.08-05 * - NOT LESS THAN 3 MM BUT NOT MORE THAN 4,75 MM 73.08 A II C ) * 73.08-07 * - LESS THAN 3 MM * * LESS THAN 1,50 M IN WIDTH , NOT INTENDED FOR RE-ROLLING , OF A THICKNESS OF : 73.08 B I A ) * 73.08-21 ( 39 ) * - MORE THAN 4,75 MM 73.08 B I B ) * 73.08-25 * - NOT LESS THAN 3 MM BUT NOT MORE THAN 4,75 MM 73.08 B I C ) * 73.08-29 * - LESS THAN 3 MM * * 1,50 M OR MORE IN WIDTH , OF A THICKNESS OF : 73.08 B II A ) * 73.08-41 ( 39 ) * - MORE THAN 4,75 MM 73.08 B II B ) * 73.08-45 * - NOT LESS THAN 3 MM BUT NOT MORE THAN 4,75 MM 73.08 B II C ) * 73.08-49 * - LESS THAN 3 MM * * BARS AND RODS * * NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED : 73.10 A II B ) * 73.10-16 ( 1 ) * - OTHER THAN CONCRETE REINFORCING BARS WITH MINOR INDENTATIONS , FLANGES , GROOVES OR OTHER DEFORMATIONS PRODUCED DURING THE ROLLING PROCESS , WHETHER OR NOT TWISTED AFTER ROLLING * * HOOP AND STRIP * * NOT FURTHER WORKED THAN HOT-ROLLED : 73.12 A I * 73.12-11 ( 2 ) ( 9 ) * - " ELECTRICAL " 73.12 A II * 73.12-19 ( 2 ) * - OTHER THAN " ELECTRICAL " * * SHEETS AND PLATES * * " ELECTRICAL " : 73.13 A I * 73.13-11 ( 7 ) ( 9 ) ( 41 ) * - WITH A WATT LOSS , REGARDLESS OF THICKNESS , OF 0,75 WATT OR LESS 73.13 A II * 73.13-16 ( 7 ) ( 9 ) ( 41 ) * - OTHER * * OTHER THAN " ELECTRICAL " : * * NOT FURTHER WORKED THAN HOT-ROLLED , OF A THICKNESS OF : * * 2 MM OR MORE : * * MORE THAN 4,75 MM : 73.13 B I A ) 1 AA ) * 73.13-17 ( 3 ) * - WITH RAISED OR INDENTED PATTERNS 73.13 B I A ) 1 BB ) * 73.13-19 ( 3 ) ( 39 ) * - OTHER * * NOT LESS THAN 3 MM BUT NOT MORE THAN 4,75 MM : 73.13 B I A ) 2 AA ) * 73.13-21 * - WITH RAISED OR INDENTED PATTERNS 73.13 B I A ) 2 BB ) * 73.13-23 * - OTHER 73.13 B I A ) 3 * 73.13-26 * - NOT LESS THAN 2 MM BUT LESS THAN 3 MM * * LESS THAN 2 MM : 73.13 B I B ) 1 * 73.13-32 * - MORE THAN 1 MM BUT LESS THAN 2 MM 73.13 B I B ) 2 * 73.13-34 * - NOT LESS THAN 0,5 MM BUT NOT MORE THAN 1 MM 73.13 B I B ) 3 * 73.13-36 * - LESS THAN 0,5 MM 73.13 B IV D ) 3 BB ) 44 * 73.13-88 ( 7 ) ( 34 ) ( 41 ) * LACQUERED , VARNISHED , PAINTED OR PLASTIC-COATED ( OTHER THAN THOSE OF A THICKNESS OF LESS THAN 0,5 MM , ELECTROLYTICALLY COATED WITH CHROME OXIDES OR WITH CHROME AND CHROME OXIDES , THE THICKNESS OF THE COATING NOT EXCEEDING 0,05 MICROMETRE , WHETHER OR NOT VARNISHED , LACQUERED AND/OR PRINTED ) * * HIGH CARBON STEEL 73.15 A III * 73.62-10 * - COILS FOR RE-ROLLING 73.15 A V B ) 2 * 73.63-29 ( 1 ) * - BARS AND RODS AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS : * * NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED : * * OTHER THAN WIRE ROD * * HOOP AND STRIP 73.15 A VI A ) * 73.64-20 ( 2 ) * - NOT FURTHER WORKED THAN HOT-ROLLED 73.15 A VI C ) 1 AA ) * 73.64-72 ( 2 ) ( 34 ) * - NOT FURTHER WORKED THAN CLAD , HOT-ROLLED * * SHEETS AND PLATES * * NOT FURTHER WORKED THAN HOT-ROLLED , OF A THICKNESS OF : 73.15 A VII A ) 1 * 73.65-21 ( 3 ) * - MORE THAN 4,75 MM 73.15 A VII A ) 2 * 73.65-23 * - NOT LESS THAN 3 MM BUT NOT MORE THAN 4,75 MM 73.15 A VII A ) 3 * 73.65-25 * - LESS THAN 3 MM * * ALLOY STEEL 73.15 B V B ) 2 CC ) * 73.73-35 ( 1 ) ( 21 ) * BARS AND RODS AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS : * * NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED , OTHER THAN WIRE ROD : * * S , PB AND P STEELS ( FREE-CUTTING AND OTHER ) TS USA NO * DESCRIPTION * PLATES AND SHEETS OF IRON AND STEEL , NOT CUT , NOT PRESSED , AND NOT STAMPED TO NON-RECTANGULAR SHAPE ( EXCEPT AS PROVIDED IN ITEM 609.17 ) : * NOT COATED OR PLATED WITH METAL AND NOT CLAD : * OTHER THAN BLACK PLATE : * NOT PICKLED AND NOT COLD-ROLLED : * OTHER THAN ALLOY IRON OR STEEL : 607.66-10 * - PLATES IN COILS * SHEETS : 607.67-10 * - HAVING A MINIMUM YIELD POINT OF 40 000 LBS PSI * OTHER , IN COILS : 607.67-20 * - WITH UNTRIMMED EDGES 607.67-30 * - OTHER 607.67-40 * - OTHER * PICKLED OR COLD-ROLLED : * OTHER THAN ALLOY IRON OR STEEL : 607.83-42 * - SHEETS , PICKLED BUT NOT COLD-ROLLED * STRIP , OF IRON OR STEEL , NOT CUT , NOT PRESSED , AND NOT STAMPED TO NON-RECTANGULAR SHAPE ( EXCEPT AS PROVIDED IN ITEM 609.17 ) : * OTHER THAN ALLOY IRON OR STEEL : 608.19-20 * NOT OVER 0,01 INCH IN THICKNESS : * HOT-ROLLED 608.21-20 * OVER 0,01 BUT NOT OVER 0,05 INCH IN THICKNESS : * HOT-ROLLED 608.23-20 * OVER 0,05 INCH IN THICKNESS : * HOT-ROLLED B . ALLOY STEEL CCT HEADING NO * NIMEXE CODE * DESCRIPTION * * ALLOY STEEL * * COILS FOR RE-ROLLING : 73.15 B III A ) * 73.72-11 ( 5 ) ( 9 ) * - FOR " ELECTRICAL " SHEETS AND PLATES 73.15 B III C ) * 73.72-19 ( 4 ) ( 5 ) * - OTHER THAN FOR " ELECTRICAL " SHEETS AND PLATES AND THAN STAINLESS OR HEAT-RESISTING * * BARS AND RODS AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS : * * NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED , OTHER THAN WIRE ROD : 73.15 B V B ) 2 CC ) * 73.73-35 ( 5 ) ( 6 ) ( 22 ) * - S , PB AND P STEELS ( FREE-CUTTING AND OTHER ) 73.15 B V B ) 2 DD ) * 73.73-36 ( 5 ) ( 6 ) * - MANGANO-SILICON 73.15 B V B ) 2 EE ) * 73.73-39 ( 4 ) ( 5 ) ( 6 ) * - OTHER THAN THOSE ABOVEMENTIONED THAN STAINLESS OR HEAT-RESISTING AND THAN HIGH-SPEED STEEL * * ALLOY STEEL * * HOOP AND STRIP : * * NOT FURTHER WORKED THAN HOT-ROLLED : 73.15 B VI A ) 1 * 73.74-21 ( 5 ) ( 9 ) * - " ELECTRICAL " 73.15 B VI A ) 3 * 73.74-29 ( 4 ) ( 5 ) * - OTHER THAN " ELECTRICAL " AND THAN STAINLESS OR HEAT-RESISTING * * SHEETS AND PLATES * * " ELECTRICAL " : 73.15 B VII A ) 1 * 73.75-11 ( 5 ) ( 7 ) ( 9 ) * - WITH A WATT LOSS , REGARDLESS OF THICKNESS , OF 0,75 WATT OR LESS 73.15 B VII A ) 2 * 73.75-19 ( 5 ) ( 7 ) ( 9 ) * - OTHER * * OTHER THAN " ELECTRICAL " : * * NOT FURTHER WORKED THAN HOT-ROLLED : * * OF A THICKNESS OF NOT LESS THAN 3 MM BUT NOT MORE THAN 4,75 MM : 73.15 B VII B ) 1 BB ) 33 * 73.75-39 ( 4 ) * - OTHER THAN HIGH-SPEED STEEL AND THAN STAINLESS OR HEAT-RESISTING * * OF A THICKNESS OF LESS THAN 3 MM : 73.15 B VII B ) 1 CC ) 33 * 73.75-49 ( 4 ) * - OTHER THAN HIGH-SPEED STEEL AND THAN STAINLESS OR HEAT-RESISTING * * POLISHED , CLAD , COATED OR OTHERWISE SURFACE-TREATED : 73.15 B VII B ) 3 BB ) * 73.75-79 ( 4 ) ( 5 ) ( 7 ) ( 34 ) * - OTHER THAN STAINLESS OR HEAT-RESISTING TS USA NO * DESCRIPTION * SHEETS AND STRIP , OF ALLOY IRON OR STEEL , NOT CUT , NOT PRESSED , AND NOT STAMPED TO NON-RECTANGULAR SHAPE ( EXCEPT AS PROVIDED IN ITEM 609.17 ) , OTHER THAN OF TOOL STEEL OR OF STAINLESS STEEL : 607.81-00 * - SHEETS , NOT COATED OR PLATED WITH METAL AND NOT CLAD , OTHER THAN BLACK PLATE , NOT PICKLED AND NOT COLD-ROLLED * - STRIP , OTHER THAN OF HEAT-RESISTING STEEL : 608.38-20 * - NOT OVER 0,01 INCH IN THICKNESS 608.55-20 * - OVER 0,01 BUT NOT OVER 0,05 INCH IN THICKNESS 608.67-20 * - OVER 0,05 INCH IN THICKNESS CATEGORY 2 COLD-ROLLED SHEET A . CARBON STEEL CCT HEADING NO * NIMEXE CODE * DESCRIPTION * * COILS FOR RE-ROLLING * * LESS THAN 1,50 M IN WIDTH , INTENDED FOR RE-ROLLING : * * OTHER THAN FOR " ELECTRICAL " SHEETS AND PLATES , OF A THICKNESS OF : 73.08 A II A ) * 73.08-03 ( 40 ) * - MORE THAN 4,75 MM * * LESS THAN 1,50 M IN WIDTH , NOT INTENDED FOR RE-ROLLING : * * OF A THICKNESS OF : 73.08 B I A ) * 73.08-21 ( 40 ) * - MORE THAN 4,75 MM * * 1,50 M OR MORE IN WIDTH , OF A THICKNESS OF : 73.08 B II A ) * 73.08-41 ( 40 ) * - MORE THAN 4,75 MM * * HOOP AND STRIP * * NOT FURTHER WORKED THAN COLD-ROLLED : 73.12 B I * 73.12-21 ( 8 ) ( 10 ) * - IN COILS FOR THE MANUFACTURE OF TIN PLATE * * SHEETS AND PLATES * * " ELECTRICAL " : 73.13 A I * 73.13-11 ( 9 ) * - WITH A WATT LOSS , REGARDLESS OF THICKNESS , OF 0,75 WATT OR LESS 73.13 A II * 73.13-16 ( 9 ) * - OTHER * * OTHER THAN " ELECTRICAL " : * * NOT FURTHER WORKED THAN HOT-ROLLED , OF A THICKNESS OF : * * 2 MM OR MORE : * * MORE THAN 4,75 MM : 73.13 B I A ) 1 BB ) * 73.13-19 ( 40 ) * - OTHER THAN WITH RAISED OR INDENTED PATTERNS * * NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF : 73.13 B II A ) * 73.13-41 * - 3 MM OR MORE 73.13 B II B ) 1 * 73.13-43 * - NOT LESS THAN 2 MM BUT LESS THAN 3 MM 73.13 B II B ) 2 * 73.13-45 * - MORE THAN 1 MM BUT LESS THAN 2 MM 73.13 B II C ) 1 * 73.13-47 * - NOT LESS THAN 0,5 MM BUT NOT MORE THAN 1 MM 73.13 B II C ) 2 * 73.13-49 ( 10 ) * - LESS THAN 0,5 MM 73.13 B III * 73.13-50 ( 10 ) * NOT FURTHER WORKED THAN BURNISHED , POLISHED OR GLAZED 73.13 B IV D ) 3 BB ) 44 * 73.13-88 ( 34 ) * LACQUERED , VARNISHED , PAINTED OR PLASTIC-COATED ( OTHER THAN THOSE OF A THICKNESS OF LESS THAN 0,50 MM , ELECTROLYTICALLY COATED WITH CHROME OXIDES OR WITH CHROME AND CHROME OXIDES , THE THICKNESS OF THE COATING NOT EXCEEDING 0,05 MICROMETRE , WHETHER OR NOT VARNISHED , LACQUERED AND/OR PRINTED ) * * HIGH CARBON STEEL * * SHEETS AND PLATES 73.15 A VII B ) 1 * 73.65-53 * - NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF 3 MM OR MORE 73.15 A VII B ) 2 * 73.65-55 ( 10 ) * - NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF LESS THAN 3 MM73.15 A VII C ) * 73.65-70 ( 10 ) ( 34 ) * - POLISHED , CLAD , COATED OR OTHERWISE SURFACE-TREATED TS USA NO * DESCRIPTION * PLATES AND SHEETS OF IRON OR STEEL , NOT CUT , NOT PRESSED , AND NOT STAMPED TO NON-RECTANGULAR SHAPE ( EXCEPT AS PROVIDED IN ITEM 609.17 ) : * NOT COATED OR PLATED WITH METAL AND NOT CLAD : * OTHER THAN BLACK PLATE : * PICKLED OR COLD-ROLLED , OTHER THAN ALLOY IRON OR STEEL : 607.83-20 * - PLATES 607.83-50 * - SHEETS , PAINTED OR VARNISHED * OTHER SHEETS : 607.83-55 * - HAVING A MINIMUM YIELD POINT OF 40 000 LBS PSI 607.83-60 * - OTHER B . ALLOY STEEL CCT HEADING NO * NIMEXE CODE * DESCRIPTION * * ALLOY STEEL * * SHEETS AND PLATES , " ELECTRICAL " 73.15 B VII A ) 1 * 73.75-11 ( 5 ) ( 9 ) ( 31 ) * - WITH A WATT LOSS , REGARDLESS OF THICKNESS , OF 0,75 WATT OR LESS 73.15 B VII A ) 2 * 73.75-19 ( 5 ) ( 9 ) ( 31 ) * - OTHER * * OTHER THAN " ELECTRICAL " : 73.15 B VII B ) 2 AA ) 33 * 73.75-59 ( 4 ) ( 5 ) * - NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF 3 MM OR MORE : * * OTHER THAN STAINLESS OR HEAT-RESISTING , HIGH-SPEED STEEL 73.15 B VII B ) 2 BB ) 33 * 73.75-69 ( 4 ) * - NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF LESS THAN 3 MM : * * OTHER THAN HIGH-SPEED STEEL AND THAN STAINLESS OR HEAT-RESISTING 73.15 B VII B ) 3 BB ) * 73.75-79 ( 4 ) ( 31 ) ( 34 ) * - POLISHED , CLAD , COATED OR OTHERWISE SURFACE-TREATED : * * OTHER THAN STAINLESS OR HEAT-RESISTING TS USA NO * DESCRIPTION 607.93-20 * PLATES AND SHEETS OF ALLOY IRON OR STEEL , NOT CUT , NOT PRESSED , AND NOT STAMPED TO NON-RECTANGULAR SHAPE ( EXCEPT AS PROVIDED IN ITEM 609.17 ) : * NOT COATED OR PLATED WITH METAL AND NOT CLAD : * OTHER THAN BLACK PLATE : * PICKLED OR COLD-ROLLED : * OTHER THAN OF TOOL STEEL AND OF STAINLESS STEEL * SHEETS , OTHER THAN OF SILICON ELECTRICAL STEEL , OTHER THAN HEAT-RESISTING STEEL CATEGORY 3 PLATE A . CARBON STEEL ( INCLUDING CLAD PLATE ) CCT HEADING NO * NIMEXE CODE * DESCRIPTION 73.09 * 73.09-00 ( 11 ) * UNIVERSAL PLATES OF IRON OR STEEL * * BARS AND RODS 73.10 A II B ) * 73.10-16 ( 6 ) ( 11 ) ( 12 ) ( 13 ) * - NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED : * * OTHER THAN CONCRETE REINFORCING BARS WITH MINOR INDENTATIONS , FLANGES , GROOVES OR OTHER DEFORMATIONS PRODUCED DURING THE ROLLING PROCESS , WHETHER OR NOT TWISTED AFTER ROLLING 73.10 D I A ) * 73.10-42 ( 6 ) ( 15 ) * - CLAD OR SURFACE-WORKED , NOT FURTHER WORKED THAN CLAD , HOT-ROLLED OR EXTRUDED * * HOOP AND STRIP * * NOT FURTHER WORKED THAN HOT-ROLLED : 73.12 A I * 73.12-11 ( 9 ) ( 11 ) ( 12 ) ( 13 ) * " ELECTRICAL " : 73.12 A II * 73.12-19 ( 11 ) ( 12 ) ( 13 ) * - OTHER 73.12 C III A ) * 73.12-51 ( 8 ) ( 12 ) * - TINPLATE 73.12 C V A ) 1 * 73.12-71 ( 15 ) * - NOT FURTHER WORKED THAN CLAD : HOT-ROLLED * * SHEETS AND PLATES " ELECTRICAL " : 73.13 A I * 73.13-11 ( 7 ) ( 9 ) ( 12 ) ( 13 ) * - WITH A WATT LOSS , REGARDLESS OF THICKNESS , OF 0,75 WATT OR LESS 73.13 A II * 73.13-16 ( 7 ) ( 9 ) ( 12 ) ( 13 ) * - OTHER * * OTHER THAN " ELECTRICAL " : 73.13 B I A ) 1 AA ) * 73.13-17 ( 13 ) * NOT FURTHER WORKED THAN HOT-ROLLED , OF A THICKNESS OF MORE THAN 4,75 MM : * * - WITH RAISED OR INDENTED PATTERNS 73.13 B I A ) 1 BB ) * 73.13-19 ( 13 ) ( 39 ) * - OTHER 73.13 B IV B ) 1 * 73.13-64 ( 12 ) * - TINPLATE 73.13 B IV B ) 2 * 73.13-65 ( 12 ) * - TINNED , OTHER THAN TINPLATE * * ZINC-COATED OR LEAD-COATED : 73.13 B IV C ) 1 * 73.13-67 ( 12 ) * - ELECTROLYTICALLY ZINC-COATED ( ELECTRO-GALVANIZED ) * * OTHERWISE ZINC-COATED ( INCLUDING HOT-DIPPED GALVANIZED ) : 73.13 B IV C ) 2 AA ) * 73.13-68 ( 12 ) * CORRUGATED 73.13 B IV C ) 2 BB ) * 73.13-72 ( 12 ) * OTHER 73.13 B IV C ) 3 * 73.13-74 ( 12 ) * LEAD-COATED * * OTHER ( FOR EXAMPLE , COPPER-PLATED , ARTIFICIALLY OXIDIZED , LACQUERED , NICKEL-PLATED , VARNISHED , CLAD , PARKERIZED , PRINTED ) 73.13 B IV D ) 1 * 73.13-76 ( 12 ) * TINNED AND PRINTED : * * CLAD , OF A THICKNESS OF : 73.13 B IV D ) 2 AA ) * 73.13-78 * - 3 MM OR MORE 73.13 B IV D ) 2 BB ) * 73.13-79 * - LESS THAN 3 MM * * COATED OR OTHERWISE SURFACE-TREATED : * * OTHER THAN THOSE OF A THICKNESS OF LESS THAN 0,50 MM , ELECTROLYTICALLY COATED WITH CHROME OXIDES OR WITH CHROME AND CHROME OXIDES , THE THICKNESS OF THE COATING NOT EXCEEDING 0,05 MICROMETRE , WHETHER OR NOT VARNISHED , LACQUERED AND/OR PRINTED : 73.13 B IV D ) 2 BB ) 11 * 73.13-84 ( 12 ) * - COPPER-PLATED 73.13 B IV D ) 2 BB ) 22 * 73.13-86 ( 12 ) * - NICKEL-PLATED OR CHROME-PLATED 73.13 B IV D ) 2 BB ) 33 * 73.13-87 ( 12 ) * - ALUMINIUM-COATED 73.13 B IV D ) 2 BB ) 44 * 73.13-88 ( 12 ) ( 42 ) * - LACQUERED , VARNISHED , PAINTED OR PLASTIC-COATED 73.13 B IV D ) 2 BB ) 55 * 73.13-89 ( 12 ) ( 42 ) * - OTHER * * HIGH CARBON STEEL 73.15 A IV * 73.62-30 ( 11 ) * - UNIVERSAL PLATES 73.15 A V B ) 2 * 73.63-29 ( 6 ) ( 11 ) ( 12 ) ( 13 ) * - BARS AND RODS AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS : * * NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED : * * OTHER THAN WIRE ROD 73.15 A V D ) 1 AA ) * 73.63-72 ( 6 ) ( 15 ) * - NOT FURTHER WORKED THAN CLAD : * * HOT-ROLLED OR EXTRUDED * * HOOP AND STRIP 73.15 A VI C ) 1 AA ) * 73.64-72 ( 15 ) * - NOT FURTHER WORKED THAN CLAD : * * HOT-ROLLED * * SHEETS AND PLATES 73.15 A VII A ) 1 * 73.65-21 ( 13 ) * - NOT FURTHER WORKED THAN HOT-ROLLED OF A THICKNESS OF MORE THAN 4,75 MM 73.15 A VII C ) * 73.65-70 ( 38 ) * - POLISHED , CLAD , COATED OR OTHERWISE SURFACE-TREATED * * ALLOY STEEL * * BARS AND RODS AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS 73.15 B V B ) 2 CC ) * 73.73-35 ( 6 ) ( 11 ) ( 12 ) ( 13 ) ( 21 ) * - NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED : * * OTHER THAN WIRE-ROD : * * S , PB AND P STEELS ( FREE-CUTTING AND OTHER ) 73.15 B D ) 1 AA ) * 73.73-72 ( 6 ) ( 15 ) ( 16 ) * - NOT FURTHER WORKED THAN CLAD : * * HOT-ROLLED OR EXTRUDED * * HOOP AND STRIP 73.15 B VI C ) 1 AA ) * 73.74-72 ( 15 ) * - NOT FURTHER WORKED THAN CLAD : * * HOT-ROLLED * * SHEETS AND PLATES * * OTHER THAN " ELECTRICAL " , POLISHED , CLAD , COATED OR OTHERWISE SURFACE-TREATED : 73.15 B VII B ) 3 AA ) * 73.75-73 ( 16 ) * - STAINLESS OR HEAT-RESISTING 73.15 B VII B ) 3 BB ) * 73.75-79 ( 16 ) * - OTHER TS USA NO * DESCRIPTION * PLATES AND SHEETS OF IRON OR STEEL OTHER THAN ALLOY , NOT CUT , NOT PRESSED , AND NOT STAMPED TO NON-RECTANGULAR SHAPE ( EXCEPT AS PROVIDED IN ITEM 609.17 ) : * NOT COATED OR PLATED WITH METAL AND NOT CLAD : * OTHER THAN BLACK PLATE : 607.66-15 * NOT PICKLED AND NOT COLD-ROLLED , PLATES OTHER THAN IN COILS 607.94-00 * CLAD : * COATED OR PLATED WITH METAL : * OTHER THAN TIN PLATE , TIN COATED SHEETS , TERNE PLATE AND TERNE COATED SHEETS : 608.07-10 * - PLATES , VALUED NOT OVER 10 CENTS PER POUND 608.11-10 * - PLATES , VALUED OVER 10 CENTS PER POUND B . ALLOY STEEL CCT HEADING NO * NIMEXE CODE * DESCRIPTION * * ALLOY STEEL * * COILS FOR RE-ROLLING 73.15 B III A ) * 73.72-11 ( 4 ) ( 9 ) ( 12 ) * - FOR " ELECTRICAL " SHEETS AND PLATES 73.15 B III C ) * 73.72-19 ( 4 ) ( 12 ) * - OTHER THAN FOR " ELECTRICAL " SHEETS AND PLATES AND THAN STAINLESS OR HEAT-RESISTING * * UNIVERSAL PLATES 73.15 B IV B ) * 73.72-39 ( 4 ) ( 11 ) * - OTHER THAN STAINLESS OR HEAT-RESISTING * * BARS AND RODS AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS : * * NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED : * * OTHER THAN WIRE ROD : 73.15 B V B ) 2 CC ) * 73.73-35 ( 6 ) ( 11 ) ( 12 ) ( 22 ) * - S , PB AND P STEELS ( FREE-CUTTING AND OTHER ) 73.15 B V B ) 2 DD ) * 73.73-36 ( 6 ) ( 11 ) ( 12 ) * - MANGANO-SILICON 73.15 B V B ) 2 EE ) * 73.73-39 ( 4 ) ( 6 ) ( 11 ) ( 12 ) * - OTHER THAN THOSE ABOVEMENTIONED AND THAN STAINLESS OR HEAT-RESISTING AND THAN HIGH-SPEED STEEL * * HOOP AND STRIP * * NOT FURTHER WORKED THAN HOT-ROLLED : 73.15 B VI A ) 1 * 73.74-21 ( 9 ) ( 11 ) ( 12 ) * - " ELECTRICAL " 73.15 B VI A ) 3 * 73.74-29 ( 4 ) ( 11 ) ( 12 ) * - OTHER THAN " ELECTRICAL " AND THAN STAINLESS OR HEAT-RESISTING * * CLAD , COATED OR OTHERWISE SURFACE-TREATED : * * NOT FURTHER WORKED THAN CLAD : 73.15 B VI C ) 1 AA ) * 73.74-72 ( 11 ) ( 12 ) ( 18 ) * - HOT-ROLLED * * SHEETS AND PLATES : * * " ELECTRICAL " : 73.15 B VII A ) 1 * 73.75-11 ( 9 ) ( 12 ) * - WITH A WATT LOSS , REGARDLESS OF THICKNESS , OF 0,75 WATT OR LESS 73.15 B VII A ) 2 * 73.75-19 ( 9 ) ( 12 ) * - OTHER * * OTHER THAN " ELECTRICAL " : * * NOT FURTHER WORKED THAN HOT-ROLLED : * * OF A THICKNESS OF MORE THAN 4,75 MM : 73.15 B VII B ) 1 AA ) 33 * 73.75-29 ( 4 ) * - OTHER THAN STAINLESS OR HEAT-RESISTING AND THAN HIGH-SPEED STEEL * * POLISHED , CLAD , COATED OR OTHERWISE SURFACE-TREATED : 73.15 B VII B ) 2 AA ) 33 * 73.75-59 ( 4 ) ( 12 ) * - NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF 3 MM OR MORE : * * OTHER THAN STAINLESS OR HEAT-RESISTING , HIGH-SPEED STEEL 73.15 B VII B ) 3 AA ) * 73.75-73 ( 12 ) ( 18 ) ( 32 ) * - STAINLESS OR HEAT-RESISTING 73.15 B VII B ) 3 BB ) * 73.75-79 ( 12 ) ( 18 ) ( 32 ) * - OTHER TS USA NO * DESCRIPTION * PLATES OF ALLOY IRON OR STEEL NOT CUT , NOT PRESSED , AND NOT STAMPED TO NON-RECTANGULAR SHAPE ( EXCEPT AS PROVIDED IN ITEM 609.17 ) : 607.78-00 * - NOT COATED OR PLATED WITH METAL AND NOT CLAD : * OTHER THAN BLACK PLATE : * NOT PICKLED AND NOT COLD-ROLLED : * OTHER THAN OF TOOL STEEL AND OF STAINLESS STEEL 607.91-00 * - NOT COATED OR PLATED WITH METAL AND NOT CLAD : * OTHER THAN BLACK PLATE : * PICKLED OR COLD-ROLLED : * OTHER THAN OF TOOL STEEL OR OF STAINLESS STEEL 608.14-20 * - COATED OR PLATED WITH METAL , OTHER THAN TIN PLATE , TIN COATED SHEETS , TERNE PLATE AND TERNE COATED SHEETS CATEGORY 4 STRUCTURAL SHAPES A . CARBON STEEL CCT HEADING NO * NIMEXE CODE * DESCRIPTION * * ANGLES , SHAPES AND SECTIONS * * NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED : * * U - , I - OR H-SECTIONS , OF A HEIGHT OF : 73.11 A I A ) 1 * 73.11-11 ( 19 ) * - LESS THAN 80 MM * * 80 MM OR MORE : 73.11 A I A ) 2 AA ) * 73.11-12 * - H-SECTIONS ( BROAD-FLANGED BEAMS ) * * U - OR I-SECTIONS : 73.11 A I A ) 2 BB ) 11 * 73.11-14 * - WITH PARALLEL FLANGE FACES 73.11 A I A ) 2 BB ) 22 * 73.11-16 * - OTHER 73.11 A I B ) * 73.11-19 ( 19 ) * - OTHER THAN U - , I - OR H-SECTIONS * * BARS AND RODS AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS * * NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED : * * OTHER THAN WIRE ROD : 73.15 A V B ) 2 * 73.63-29 ( 19 ) ( 20 ) * - HIGH CARBON STEEL 73.15 B V B ) 2 CC ) * 73.73-35 ( 20 ) ( 21 ) * - S , PB AND P STEELS ( FREE-CUTTING AND OTHER ) ( ALLOY STEEL ) TS USA NO * DESCRIPTION * ANGLES , SHAPES AND SECTIONS , ALL THE FOREGOING , OF IRON OR STEEL , HOT-ROLLED , FORGED , EXTRUDED , OR DRAWN , OR COLD FORMED OR COLD FINISHED , WHETHER OR NOT DRILLED , PUNCHED , OR OTHERWISE ADVANCED : * HOT-ROLLED , OR COLD FORMED AND WEIGHING OVER 0,29 POUND PER LINEAR FOOT : * NOT DRILLED , NOT PUNCHED , AND NOT OTHERWISE ADVANCED OTHER THAN ALLOY IRON OR STEEL : * HAVING A MAXIMUM CROSS-SECTIONAL DIMENSION OF 3 INCHES OR MORE : * WIDE FLANGE SHAPES OR SECTIONS 609.80-05 * H-PILES 609.80-15 * OTHER * OTHER THAN WIDE FLANGE SHAPES OR SECTIONS 609.80-35 * ANGLES 609.80-41 * CHANNELS 609.80-45 * OTHER B . ALLOY STEEL CCT HEADING NO * NIMEXE CODE * DESCRIPTION * * BARS AND RODS AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS * * NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED : * * OTHER THAN WIRE ROD 73.15 B V B ) 2 AA ) * 73.73-33 ( 20 ) * - STAINLESS OR HEAT-RESISTING 73.15 B V B ) 2 BB ) * 73.73-34 ( 20 ) * - HIGH-SPEED STEEL 73.15 B V B ) 2 CC ) * 73.73-35 ( 20 ) ( 22 ) * - S , PB AND P STEELS ( FREE-CUTTING AND OTHER ) 73.15 B V B ) 2 DD ) * 73.73-36 ( 20 ) * - MANGANO-SILICON 73.15 B V B ) 2 EE ) * 73.73-39 ( 20 ) * - OTHER TS USA NO * DESCRIPTION 609.82-00 * ANGLES , SHAPES AND SECTIONS , ALL THE FOREGOING OF ALLOY IRON OR STEEL , HOT-ROLLED , FORGED , EXTRUDED , OR DRAWN , OR COLD FORMED OR COLD FINISHED , WHETHER OR NOT DRILLED , PUNCHED , OR OTHERWISE ADVANCED : * HOT-ROLLED , OR COLD FORMED AND WEIGHING OVER 0,29 POUND PER LINEAR FOOT : * NOT DRILLED , NOT PUNCHED , AND NOT OTHERWISE ADVANCED CATEGORY 5 WIRE ROD CCT HEADING NO * NIMEXE CODE * DESCRIPTION 73.10 A I * 73.10-11 ( 23 ) * WIRE ROD : 73.10 A II B ) * 73.10-16 ( 24 ) ( 25 ) * - BARS AND RODS , OTHER THAN CONCRETE REINFORCING BARS * * HIGH CARBON STEEL 73.15 A V B ) 1 * 73.63-21 ( 23 ) * - WIRE ROD 73.15 A V B ) 2 * 73.63-29 ( 24 ) ( 25 ) * - BARS AND RODS AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS : * * NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED : * * OTHER THAN WIRE ROD * * ALLOY STEEL 73.15 B V B ) 1 CC ) * 73.73-25 ( 21 ) ( 23 ) * - BARS AND RODS AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS : * * NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED : * * WIRE ROD : * * S , PB AND P STEELS ( FREE-CUTTING AND OTHER ) 73.15 B V B ) 2 CC ) * 73.73-35 ( 21 ) ( 24 ) ( 25 ) * - OTHER THAN WIRE ROD : * * S , PB AND P STEELS ( FREE-CUTTING AND OTHER ) TS USA NO * DESCRIPTION * WIRE RODS OF IRON OR STEEL , OTHER THAN ALLOY : * NOT TEMPERED , NOT TREATED , AND NOT PARTLY MANUFACTURED : 607.14-00 * - VALUED NOT OVER 4 CENTS PER POUND 607.17-00 * - VALUED OVER 4 CENTS PER POUND * TEMPERED , TREATED , OR PARTLY MANUFACTURED : 607.22-00 * - VALUED NOT OVER 4 CENTS PER POUND 607.23-00 * - VALUED OVER 4 CENTS PER POUND CATEGORY 6 HOT-ROLLED BARS A . CARBON STEEL CCT HEADING NO * NIMEXE CODE * DESCRIPTION 73.09 * 73.09-00 ( 30 ) * UNIVERSAL PLATES * * BARS AND RODS * * NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED 73.10 A I * 73.10-11 ( 26 ) * - WIRE ROD 73.10 A II B ) * 73.10-16 ( 27 ) ( 28 ) * - OTHER THAN CONCRETE REINFORCING BARS * * HOOP AND STRIP * * NOT FURTHER WORKED THAN HOT-ROLLED : 73.12 A I * 73.12-11 ( 9 ) ( 12 ) ( 30 ) * - " ELECTRICAL " 73.12 A II * 73.12-19 ( 12 ) ( 30 ) * - OTHER 73.15 A IV * 73.62-30 ( 30 ) * UNIVERSAL PLATES ( HIGH CARBON STEEL ) * * BARS AND RODS AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS ( HIGH CARBON STEEL ) 73.15 A V B ) 1 * 73.63-21 ( 26 ) * - WIRE ROD 73.15 A V B ) 2 * 73.63-29 ( 27 ) ( 28 ) * - OTHER THAN WIRE ROD BUT NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED * * HOOP AND STRIP ( HIGH CARBON STEEL ) 73.15 A VI A ) * 73.64-20 ( 12 ) ( 30 ) * - NOT FURTHER WORKED THAN HOT-ROLLED 73.15 A VI C ) 1 AA ) * 73.64-72 ( 12 ) ( 30 ) ( 34 ) * - NOT FURTHER WORKED THAN CLAD , HOT-ROLLED * * BARS AND RODS AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS ( ALLOY STEEL ) * * NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED : * * OTHER THAN WIRE ROD : 73.15 B V B ) 2 CC ) * 73.73-35 ( 21 ) ( 27 ) ( 28 ) * - S , PB AND P STEELS ( FREE-CUTTING AND OTHER ) TS USA NO * DESCRIPTION * BARS OF STEEL ( OTHER THAN DEFORMED CONCRETE REINFORCING BARS ) : * OTHER THAN ALLOY STEEL :* NOT COLD FORMED : * NOT COATED OR PLATED WITH METAL : 606.83-10 * - FLATS 606.83-30 * - ROUNDS 606.83-50 * - OTHERS B . ALLOY STEEL CCT HEADING NO * NIMEXE CODE * DESCRIPTION * * ALLOY STEEL * * BARS AND RODS AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS : * * NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED : * * WIRE ROD 73.15 B V B ) 1 CC ) * 73.73-25 ( 26 ) * - S , PB AND P STEELS ( FREE-CUTTING AND OTHER ) 73.15 B V B ) 1 DD ) * 73.73-26 ( 26 ) * - MANGANO-SILICON 73.15 B V B ) 1 EE ) * 73.73-29 ( 4 ) ( 26 ) * - OTHER THAN THOSE ABOVEMENTIONED , THAN STAINLESS OR HEAT-RESISTING AND THAN HIGH-SPEED STEEL * * OTHER THAN WIRE ROD 73.15 B V B ) 2 CC ) * 73.73-35 ( 22 ) ( 27 ) ( 28 ) * - S , PB AND P STEELS ( FREE-CUTTING AND OTHER ) 73.15 B V B ) 2 DD ) * 73.73-36 ( 27 ) ( 28 ) * - MANGANO-SILICON 73.15 B V B ) 2 EE ) * 73.73-39 ( 4 ) ( 27 ) ( 28 ) * - OTHER THAN THOSE ABOVEMENTIONED , THAN STAINLESS OR HEAT-RESISTING AND THAN HIGH-SPEED STEEL * * HOOP AND STRIP * * NOT FURTHER WORKED THAN HOT-ROLLED : 73.15 B VI A ) 1 * 73.74-21 ( 9 ) ( 12 ) ( 30 ) * - " ELECTRICAL " 73.15 B VI A ) 3 * 73.74-29 ( 9 ) ( 12 ) ( 30 ) * - OTHER THAN " ELECTRICAL " AND THAN STAINLESS OR HEAT-RESISTING TS USA NO * DESCRIPTION 606.97-00 * BARS OF STEEL ( OTHER THAN DEFORMED CONCRETE REINFORCING BARS ) : * ALLOY STEEL : * OTHER THAN STAINLESS AND THAN TOOL STEEL : * NOT COLD FORMED CATEGORY 7 COATED SHEET ( GALVANIZED AND OTHER ) A . CARBON STEEL CCT HEADING NO * NIMEXE CODE * DESCRIPTION * * BARS AND RODS 73.10 D I A ) * 73.10-42 ( 5 ) ( 6 ) ( 8 ) ( 32 ) * - NOT FURTHER WORKED THAN CLAD , HOT-ROLLED OR EXTRUDED * * HOOP AND STRIP 73.12 C V A ) 1 * 73.12-71 ( 5 ) ( 8 ) ( 32 ) * - NOT FURTHER WORKED THAN CLAD , HOT-ROLLED * * SHEETS AND PLATES * * OTHER THAN ELECTRICAL : 73.13 B IV C ) 1 * 73.13-67 ( 5 ) * - ELECTROLYTICALLY ZINC COATED ( ELECTRO-GALVANIZED ) * * OTHERWISE ZINC COATED ( INCLUDING HOT-DIPPED GALVANIZED ) : 73.13 B IV C ) 2 AA ) * 73.13-68 ( 5 ) * - CORRUGATED 73.13 B IV C ) 2 BB ) * 73.13-72 ( 5 ) * - OTHER * * COATED OR OTHERWISE SURFACE-TREATED , OTHER THAN THOSE OF A THICKNESS OF LESS THAN 0,50 MM , ELECTROLYTICALLY COATED WITH CHROME OXIDES OR WITH CHROME AND CHROME OXIDES , THE THICKNESS OF THE COATING NOT EXCEEDING 0,05 MICROMETRE , WHETHER OR NOT VARNISHED , LACQUERED AND/OR PRINTED : 73.13 B IV D ) 3 BB ) 11 * 73.13-84 ( 5 ) * - COPPER-PLATED 73.13 B IV D ) 3 BB ) 22 * 73.13-86 ( 5 ) * - NICKEL-PLATED OR CHROME-PLATED 73.13 B IV D ) 3 BB ) 33 * 73.13-87 ( 5 ) * - ALUMINIUM COATED 73.13 B IV D ) 3 BB ) 44 * 73.13-88 ( 5 ) ( 32 ) * - LACQUERED , VARNISHED , PAINTED OR PLASTIC-COATED 73.13 B IV D ) 3 BB ) 55 * 73.13-89 ( 5 ) ( 32 ) * - OTHER THAN THOSE UNDER THE FOUR PRECEDING INDENTS * * HIGH CARBON STEEL * * BARS AND RODS AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS * * NOT FURTHER WORKED THAN CLAD : 73.15 A V D ) 1 AA ) * 73.63-72 ( 5 ) ( 6 ) ( 8 ) ( 32 ) * - HOT-ROLLED OR EXTRUDED * * HOOP AND STRIP * * NOT FURTHER WORKED THAN CLAD : 73.15 A VI C ) 1 AA ) * 73.64-72 ( 5 ) ( 8 ) ( 32 ) * - HOT-ROLLED * * SHEETS AND PLATES 73.15 A VII C ) * 73.65-70 ( 5 ) ( 42 ) * - POLISHED , CLAD , COATED OR OTHERWISE SURFACE-TREATED TS USA NO * DESCRIPTION * SHEETS OF IRON OR STEEL , NOT CUT , NOT PRESSED , AND NOT STAMPED TO NON-RECTANGULAR SHAPE ( EXCEPT AS PROVIDED IN ITEM 609.17 ) : * COATED OR PLATED WITH METAL : * OTHER THAN TINPLATE , TIN COATED SHEETS , TERNE PLATE AND TERNE COATED SHEETS : * OTHER THAN ALLOY STEEL : 608.07-30 * - VALUED NOT OVER 10 CENTS PER POUND * - VALUED OVER 10 CENTS PER POUND : * ZINC COATED : 608.13-10 * - PAINTED OR VARNISHED 608.13-20 * - OTHER : HAVING A MINIMUM YIELD POINT OF 40 000 LBS PSI 608.13-30 * - OTHER 608.13-40 * ALUMINIUM COATED 608.13-50 * - OTHER B . ALLOY STEEL AND TERNE PLATE AND SHEET CCT HEADING NO * NIMEXE CODE * DESCRIPTION 73.13 B IV C ) 3 * 73.13-74 ( 5 ) * SHEETS AND PLATES , OTHER THAN " ELECTRICAL " , LEAD-COATED 73.15 B V D ) 1 AA ) * 73.73-72 ( 5 ) ( 6 ) ( 8 ) ( 32 ) * BARS AND RODS AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS : * * NOT FURTHER WORKED THAN CLAD , HOT-ROLLED OR EXTRUDED ( ALLOY STEEL ) 73.15 B VI C ) 1 AA ) * 73.74-72 ( 5 ) ( 8 ) ( 32 ) * HOOP AND STRIP , NOT FURTHER WORKED THAN CLAD , HOT-ROLLED 73.15 B VII B ) 3 AA ) * 73.75-73 ( 5 ) ( 32 ) * SHEETS AND PLATES , OTHER THAN ELECTRICAL , POLISHED , CLAD , COATED OR OTHERWISE SURFACE-TREATED , STAINLESS OR HEAT-RESISTING ( ALLOY STEEL ) 73.15 B VII B ) 3 BB ) * 73.75-79 ( 5 ) ( 32 ) * OTHER THAN STAINLESS OR HEAT-RESISTING ( ALLOY STEEL ) TS USA NO * DESCRIPTION * PLATES AND SHEETS OF IRON OR STEEL , NOT CUT , NOT PRESSED AND NOT STAMPED TO NON-RECTANGULAR SHAPE ( EXCEPT AS PROVIDED IN ITEM 609.17 ) : * COATED OR PLATED WITH METAL : 608.01-00 * - TERNE PLATE AND TERNE COATED SHEETS 608.14-40 * - SHEETS OF ALLOY IRON OR STEEL , OTHER THAN TINPLATE , TIN COATED SHEETS , TERNE PLATE AND TERNE COATED SHEETS CATEGORY 8 TINPLATE ( NOT INCLUDING BLACK PLATE ) CCT HEADING NO * NIMEXE CODE * DESCRIPTION 73.12 C III A ) * 73.12-51 ( 5 ) ( 8 ) * - TINPLATE * * SHEETS AND PLATES 73.13 B IV B ) 1 * 73.13-64 ( 5 ) * - TINPLATE 73.13 B IV B ) 2 * 73.13-65 ( 5 ) * - TINNED OTHER THAN TINPLATE 73.13 B IV D ) 1 * 73.13-76 ( 5 ) * - TINNED AND PRINTED TS USA NO * DESCRIPTION * PLATES AND SHEETS OF IRON OR STEEL , NOT CUT , NOT PRESSED AND NOT STAMPED TO NON-RECTANGULAR SHAPE ( EXCEPT AS PROVIDED IN ITEM 609.17 ) : * COATED OR PLATED WITH METAL * TINPLATE AND TIN COATED SHEETS : 607.96-00 * - IMPORTED FOR USE IN THE MANUFACTURE OF MAPLE SAP EVAPORATORS 607.97-00 * - OTHER , VALUED NOT OVER 10 CENTS PER POUND 607.99-00 * - OTHER , VALUED OVER 10 CENTS PER POUND CATEGORY 9 RAILS CCT HEADING NO * NIMEXE CODE * DESCRIPTION * * RAILWAY AND TRAMWAY TRACK CONSTRUCTION MATERIAL OF IRON OR STEEL , THE FOLLOWING : * * RAILS , CHECK-RAILS , RACK RAILS , CHAIRS , CHAIR WEDGES ( BASE PLATES ) , AND OTHER MATERIAL SPECIALIZED FOR JOINING OR FIXING RAILS : * * RAILS , OTHER THAN CURRENT CONDUCTING WITH PARTS OF NON-FERROUS METAL : * * NEW : 73.16 A II A ) 1 * 73.16-14 * - WITH A WEIGHT PER METRE OF NOT LESS THAN 20 KG 73.16 A II A ) 2 * 73.16-16 * - WITH A WEIGHT PER METRE OF LESS THAN 20 KG 73.16 A II B ) * 73.16-17 * USED 73.16 B * 73.16-20 * CHECK-RAILS TS USA NO * DESCRIPTION * RAILS , JOINT BARS , AND TIE PLATES , ALL THE FOREGOING OF STEEL : * OTHER THAN ALLOY STEEL : 610.20-10 * - STANDARD TEE RAILS OVER 60 POUNDS PER YARD 610.20-20 * - OTHER 610.21-00 * ALLOY STEEL CATEGORY 10 SHEET PILING ( CARBON AND ALLOY STEEL ) CCT HEADING NO * NIMEXE CODE * DESCRIPTION 73.11 B * 73.11-50 * SHEET PILING TS USA NO * DESCRIPTION * SHEET PILING OF IRON OR STEEL : 609.96-00 * - OTHER THAN ALLOY 609.98-00 * - ALLOY FOOTNOTES ( 1 ) COVERED IF OF RECTANGULAR SECTION . IF THREE-SIXTEENTHS OF AN INCH OR OVER IN THICKNESS , EXCLUDED IF EIGHT INCHES OR LESS IN WIDTH OR IF NOT IN COILS . ( 2 ) IF THREE-SIXTEENTHS OF AN INCH OR MORE IN THICKNESS , EXCLUDED IF CUT TO LENGTH , OR EIGHT INCHES OR LESS IN WIDTH . ( 3 ) COVERED IF IN COIL . ( 4 ) EXCLUDING " TOOL STEEL " , " HIGH-SPEED TOOL STEEL " , " TOOL STEEL OF THE TYPE DESCRIBED IN HEADNOTE 2 ( H ) ( VII ) " AND " CHIPPER KNIFE STEEL " , AS DEFINED IN SUBPARAGRAPH B 2 ( H ) ( V ) , ( VI ) , ( VII ) AND ( VIII ) OF PART 2 OF SCHEDULE 6 OF THE TARIFF SCHEDULES OF THE UNITED STATES ( ANNOTATED ) . ( 5 ) COVERED IF LESS THAN THREE-SIXTEENTHS OF AN INCH IN THICKNESS . ( 6 ) COVERED IF OF RECTANGULAR SECTION . ( 7 ) COVERED IF HOT-ROLLED . ( 8 ) COVERED IF OVER 12 INCHES IN WIDTH . ( 9 ) EXCLUDING " SILICON ELECTRICAL STEEL " , AS DEFINED IN SUBPARAGRAPH B 2 ( H ) ( IX ) OF PART 2 OF SCHEDULE 6 OF THE TARIFF SCHEDULES OF THE UNITED STATES ( ANNOTATED ) . ( 10 ) EXCLUDED IF LESS THAN 0,0142 OF AN INCH IN THICKNESS AND IF BLACK PLATE MEETING ASTM SPECIFICATIONS A-625 OR A-650 . ( 11 ) COVERED IF OVER EIGHT INCHES IN WIDTH . ( 12 ) COVERED IF THREE-SIXTEENTHS OF AN INCH OR MORE IN THICKNESS . ( 13 ) COVERED IF NOT IN COILS . ( 15 ) IF LESS THAN THREE-SIXTEENTHS OF AN INCH IN THICKNESS , COVERED IF OVER 12 INCHES IN WIDTH . IF THREE-SIXTEENTHS OF AN INCH OR MORE IN THICKNESS , COVERED IF OVER EIGHT INCHES IN WIDTH . ( 16 ) COVERED IF CLAD . ( 18 ) EXCLUDED IF CLAD . ( 19 ) COVERED IF HAVING A MAXIMUM CROSS-SECTIONAL DIMENSION OF THREE INCHES OR MORE . ( 20 ) COVERED IF STRUCTURAL SHAPES . ( 21 ) COVERED IF CONTAINS 0,35 % OR LESS LEAD OR SULFUR . ( 22 ) COVERED IF CONTAINS OVER 0,35 % LEAD OR SULFUR . ( 23 ) COVERED IF OF CIRCULAR SECTION AND 0,2 OF AN INCH OR OVER IN DIAMETER . ( 24 ) COVERED IF COILED AND IF 18,8 MM OR LESS IN DIAMETER . ( 25 ) COVERED IF OF CIRCULAR SECTION . ( 26 ) COVERED IF CROSS-SECTION , IN THE FORM OF SEGMENTS OF CIRCLES , OVALS , ISOSCELES TRIANGLES , RECTANGLES , HEXAGONS , OCTAGONS OR QUADRILATERALS WITH ONLY TWO SIDES PARALLEL AND THE OTHER TWO SIDES EQUAL , AND NOT HOLLOW . IF OF RECTANGULAR SECTION , COVERED IF THREE-SIXTEENTHS OF AN INCH OR MORE IN THICKNESS AND EIGHT INCHES OR LESS IN WIDTH . ( 27 ) COVERED IF CROSS-SECTION , IN THE FORM OF CIRCLES , SEGMENTS OF CIRCLES , OVALS , ISOSCELES TRIANGLES , RECTANGLES , HEXAGONS , OCTAGONS OR QUADRILATERALS WITH ONLY TWO SIDES PARALLEL AND THE OTHER TWO SIDES EQUAL , AND NOT HOLLOW . IF OF RECTANGULAR SECTION , COVERED IF THREE-SIXTEENTHS OF AN INCH OR MORE IN THICKNESS AND EIGHT INCHES OR LESS IN WIDTH . IF OF CIRCULAR SECTION , COVERED IF OVER 18,8 MM IN DIAMETER , OR IF 18,8 MM OR LESS IN DIAMETER , AND NOT IN COILS . ( 28 ) EXCLUDING ROUND BLOOMS AND BILLETS , SEMI-FINISHED PRODUCTS OF CIRCULAR CROSS-SECTION , HAVING A LENGTH SEVERAL TIMES GREATER THAN THE MAXIMUM CROSS-SECTIONAL DIMENSION . A BLOOM IS AT LEAST 36 SQUARE INCHES IN CROSS-SECTIONAL AREA . A BILLET IS LESS THAN 36 SQUARE INCHES BUT NOT LESS THAN THREE SQUARE INCHES IN CROSS-SECTIONAL AREA . NOTE : BILLET ROLLED TO BAR TOLERANCES OR ORDERED TO SPECIFICATIONS COULD BE CLASSIFIED AS BAR UNDER THE TS USA . ( 30 ) COVERED IF EIGHT INCHES OR LESS IN WIDTH . ( 31 ) COVERED IF COLD-ROLLED . ( 32 ) COVERED IF COATED OR PLATED WITH METAL . ( 34 ) EXCLUDED IF COATED , PLATED OR CLAD WITH METAL . ( 38 ) COVERED IF CLAD . IF THREE-SIXTEENTHS OF AN INCH OR OVER IN THICKNESS , COVERED IF COATED OR PLATED WITH METAL . IF THREE-SIXTEENTHS OF AN INCH OR OVER IN THICKNESS AND OTHERWISE SURFACE-WORKED , COVERED IF HOT-ROLLED AND CUT TO LENGTH . ( 39 ) IF THREE-SIXTEENTHS OF AN INCH OR OVER IN THICKNESS , COVERED IF NOT PICKLED . ( 40 ) COVERED IF THREE-SIXTEENTHS OF AN INCH OR OVER IN THICKNESS AND PICKLED . ( 41 ) IF THREE-SIXTEENTHS OF AN INCH OR OVER IN THICKNESS , EXCLUDED IF CUT TO LENGTH . ( 42 ) IF COLD-ROLLED , COVERED IF COATED OR PLATED WITH METAL . IF HOT-ROLLED , COVERED IF COATED OR PLATED WITH METAL OR , IF NOT COATED OR PLATED WITH METAL , IF CUT TO LENGTH . "